Devendorf, J.
This is a motion to confirm a report of commissioners appointed to ascertain the compensation to be made to the defendants for certain real property taken by the plaintiff for railroad purposes. The confirmation is opposed on behalf of the defendants on the ground that the amount awarded is inadequate.
The land adjudged to be taken consists of 2.95 acres of land and is claimed to have a special value other than that for farm purposes by reason of a sand pit and muck bed located thereon. Considerable evidence was taken in the matter and I think an award considerably larger than that rendered herein would have been well sustained by such evidence. I am of the opinion, however, that there is sufficient evidence in the case to sustain the findings of the com* *602missioners as actually made; and, while it may he said that other minds might differ as to the proper amount to be allowed, yet I do not think under the showing that the court would be justified in refusing to confirm the report or in sending it back and requiring the commissioners to specify, in a supplemental report, the particular elements of the damage allowed.
The value of this property was a definite question of fact to be determined by the commissioners, as they viewed it, from the evidence and proceedings before them and from their inspection of the premises; they have rendered their decision as to such value, and, I think, as above stated, there is evidence, if true, sufficient to sustain it; therefore, I am not inclined to interfere with such report, and the same is accordingly confirmed.
Upon this motion the defendants ask that, if confirmation is granted, an extra allowance be made in their behalf herein. I agree with them in that regard and think they are entitled to an extra allowance of five per cent, upon the award, that they may be saved harmless, as far as may be, from costs and disbursements.